Title: To George Washington from George Augustine Washington, 16 July 1790
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Mount Vernon July 16th 1790.

Your favor of the 4th Inst. gave me much satisfaction as it contained information of your health being well restored for I had feared from your communication to Doctr Stuart  that you were still an invallid not having at that time got rid of the cough and pain in your side, these complaints now being removed, your visit to Virginia will I hope produce a permanent establishment of your health —Fanny is now in much better health than she was, and except the head ach which I am frequently troubled with have for some time past been tolerably well.

The Alexandria price for Tobacco is certainly low but the present prospect of its rising is not flattering I have heard of no change that it has undergone since I wrote last respecting it—a better price might perhaps be obtain’d by Shiping but were I to judge from the complaints of some who have made the experiment I should think it very doubtful.
The ill success which has attended the propigation of Mules gives me much concern knowing that your wishes and expectations would be much disappointed—I am disinclined to think that it arises from the want of care in Peter during the covering season for he appears very attentive to that business indeed his time is almost intirely ingrosed by it—Mr Scott of Maryland who called here a few days ago was mentioning his ill luck he sent 7 Mares the season before and 6 the last which he keeps as broods and has had only 2 Mules which were produced the first season—neglect is too frequently the origin of misfortunes but with respect to the Horses that have died tho’ it may in some instances have been the case I am persuaded it has not been in many the two last that died in the Neck & the one at the Ferry died with a disorder called the scowers Mr Diggs sent two mares to the Jacks one of them died a few days after with the same complaint I have sufferd very considerably in horses myself—I proposed to Mr Speake to rent your Ferry but he replied that the one he now has is so unproductive that he should quit it in the Fall and that if both were made a present to him he would not ac[c]ept them to be obliged to continue where he does—the price he has given was £20.0.0. I went to Capt. Marshall to know what he had determin’d doing with it when Speake went away he told me he should give himself ⟨no⟩ concern about it but if any person applied for it he believed he would rent it—he complain’d of the inconvenience attending it and said he wished it could be discontinued but seemed to have his doubts that it might be difficult to accomplish it—I think it might be accomplished by the application of yourself and Capt. Marshall to the Assemblies but in case it cannot the Fishery and Ferry united may perhaps be an object for some person to give a good rent—but there situation may perhaps under the letting of them [be] objectionable to you—Bloxham with his Family I believe occupies Mr T. Wests Brick house near Alexandria where I understand he means to remain untill he informs himself whether

it will be most to his advantage to remain in America or return to his own Country—if he suffers the emolument he has heretofore gained to have any influence in his determination he will not quit America for any prospects he may have left behind him. the Balance which appeared due him on a settlement was £299.11.9 as he did not wish the whole and it was not convenient to pay it to him he recd 200£ and the Bal: is now due him—you will recieve a Copy of his acct from the Ledger. I fear the season is too far advanced to procure young Mocking Birds but shall indeavour to do it—The Wheat and Rye was finished Curing last week, the last on Saturday at the Ferry the crop will be very short and some of the Grain not as good as I expected the bearded wheat I think the best grain and appears to stand the winter as well or better than any other—I have sent a sample of the grain—the Oats is not generally in order for cuting but began on such parts of the fields as were on Friday at the River Plantn D. Run: & Muddy hole none of that at the Ferry & Frenches being in order—the Oats ripens very irregular owing I think to some of the grain remaining in the ground during the drought and springing after the rains set in—a mixture of green straw prevents its being shocked as it is cut down it is therefore put up in 5 or 6 sheafs to cure before it could with safety be shocked—last night and this day has produced some fine showers which will not be unfriendly to any thing (as the ground was geting dry) except to the Oats which has been cut and that may be prevented from injury unless the rain should be of long continuance. The Oats is large and full and the heads generally fine had they not have been injured in the early part of the season a greater crop perhaps how would have been made—but the crop will turn out so much better than could be expected that it would be criminal to complain the Corn is generally of a pretty good growth and of a Fine complexion the Plaister of Paris when first applied to it particularly that which I tried during the drought produced very evidently a good effect but for some time past I have been unable to dis[c]ern any difference between that which received it and that which did not this I am unable to account for but it is undoubtedly the case and it had the same effect on Corn that I applied it to last year—I have tried it this year on Tobacco, Barley Oats, and other things without being able to discover any effect—I mean to try

some of the same corn that has already received it with the same quantity that was put on before to see what additional effect it may produce—and to try some that has not had any put on to afford it the advantage of different seasons—being inclined to think on reconsideration that you might perhaps dispence with sowing Wheat in No. 6 at Frenches as the Crops in a part of it would be removed too late and the Rye lately cut from it following wheat would be another weighty objection. I therefore consented to the advise of Whiting to have field No. 3 at the Ferry now in Buck Wheat plowed up for wheat. I was induced to depart in this instance from your directions because it would be preparing a field which would afford you the option of sowing or not in Wheat and if you thought proper to decline it the field would derive benefit from it the loss of the seed which would have been got had the Buck wheat remain’d for the purpose could not have been great for tho’ it was good in some parts of the field it was generally very bad but the crop of weeds being pritty thick will supply the defficiency as a manure.
I have enclosed you copies of Surveys which I have in possession that came under cover to Fairfax in a Letter from Mr Colston who was authorised to recieve the £51.9.8 acruing thereon, by Mr Marshal—Mr Colston has desired the money paid to Mr Taylor of Alexandria who I have not yet seen but shall wait your directions before I do anything in the business.
Colo. Mercer informed me that the proceeds of his present crop of Tobacco which was intended when ready for the George Town market, was designed for you, but have not yet recd it—he also informed me that his present Crop of Wheat was designed for the same purpose—if you thought proper to take the wheat he would deliver it as soon as it was got out, allowing him the highest Alexandria price in two months after the delivery, if not he would dispose of it and the money should be paid you—these kinds of bargains are disagreeable and some times productive of disputes but still it may be avoided by appointing persons to determine the price—and I think it may be better to recieve the Wheat than to let it be otherwise disposed of—if you will inform me I will let him know the result of your determination—The 13 Barrels Porter shiped by Colo. Biddle from Philadelphia arrived last week—the Gardner is very desirous of geting a Dutch and English Dictionary to perfect himself in the

English language as Alexandria does not afford one I promised to write to you for one and observed to him that I was certain you would incourage him in little requests if he would exert himself to deserve your favor—he is really industrious and very obliging and as to a knowledge of his business I am persuaded he possesses it very sufficiently. he furnishes the greatest supply of good vegitables and has got the gardens in as good order as could well be expected considering the order he found them in—many of the Negroes have and are confined with this troublesome Influenza—we shall begin shortly to expect the happiness of seeing you as we are told the 15 Int was talked of for the rising of Congress—Fanny joins me in sincerest good wishes for yourself my Aunt and the Children and best respects to Mr Lear and the Gentlemen of your Family I am Honord Uncle Your truely affectionate Nephew

Geo: A. Washington

